IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: October 15, 2019.

                                                           __________________________________
                                                                     TONY M. DAVIS
                                                           UNITED STATES BANKRUPTCY JUDGE
__________________________________________________________________


                          IN THE UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

 IN RE:                                         §
                                                §    CHAPTER 7
 ORLY GENGER,                                   §
                                                §    CASE NO. 19-10926-TMD
           Debtor.                              §

 ORDER AGREED MOTION OF SAGI GENGER, THE ORLY GENGER 1993 TRUST,
 D&K GP LLC, TPR INVESTMENT ASSOCIATES, INC., AND DALIA GENGER, FOR
 ENTRY OF AGREED INTERIM BRIDGEORDER EXTENDING THE DEADLINE TO
               OBJECT TO DISCHARGE/DISCHARGEABILITY
                     [Relating to Docket Nos. 36, 51 and 72]

         On the Agreed Motion of Movants Sagi Genger, The Orly Genger 1993 Trust, D&K GP

LLC, TPR Investment Associates, Inc., and Dalia Genger requesting the entry of an Agreed

Interim Bridge Order Extending the Deadline to Object to Discharge/Dischargeability of the

Debtor, and the Court finding good cause existing for the entry of an interim order granting such

Motion, and accordingly, it is

         ORDERED that the deadline for Movants, Sagi Genger, The Orly Genger 1993 Trust,

D&K GP LLC, TPR Investment Associates, Inc., and Dalia Genger, to Object to the Discharge or



{01519/0001/00241258.1}                        1
Dischargeability of the Debtor is extended to October 29, 2019 subject to further agreements or

orders of this Court; and it is further

         ORDERED that the Debtor’s response date to the pending Motion to Extend and Joinders

(as defined in this underlying Motion) is extended to October 16, 2019. Entry of this Agreed

Interim Order is without prejudice to the Debtor’s right to object to any further extension of the

deadline to object to discharge/dischargeability of the Debtor and is without admission that any

party to this Motion is a creditor of Debtor’s estate; and it is further

         ORDERED that the entry of this Order is without prejudice to any party’s rights or

positions regarding the pending Motion to Extend and Joinders and the Debtor’s response and is

subject to further Orders of this Court.

                                                 ###

Proposed Order Submitted by:

STREUSAND, LANDON, OZBURN & LEMMON, LLP

Sabrina L. Streusand
State Bar No. 11701700
1801 S. MoPac Expressway, Suite 320
Austin, Texas 78746
(512) 236-9900
(512) 236-9904 (Fax)

ATTORNEYS FOR JUDGMENT CREDITOR
SAGI GENGER




{01519/0001/00241258.1}                            2
